Title: To James Madison from Levi Lincoln, 10 February 1803 (Abstract)
From: Lincoln, Levi
To: Madison, James


10 February 1803, Washington. After examining the case JM forwarded on 9 Feb. respecting the Heinrick [Hendrick], he judges many of the matters complained of are “mere circumstantial errors” or such as would have been corrected had the claimants pursued the proper remedy by appeal. “However sudden, irregular, and hard on the party, the process & the judgement, may have been, it must be binding, untill reversed by a Judicial proceeding. It would be dangerous for the legislature or the Executive of the U. States to adopt a different principle.” If the claimants have been injured they should turn to the individuals doing the injury. Since the U.S. was not at fault, it ought not to consider itself responsible, “especially, as the wrong-doers, are, or have been, in a situation, to have been rendered accountable for their conduct to the injured.” Thinks “the recaptures were justifiable, in carrying the Brig in, which had been in the possession of the French for eight or ten days; and … were entitled to salvage,” not by the acts of Congress but by the law of nations. Although salvage was claimed and awarded on the grounds that the acts of Congress allowed it, even if that idea was mistaken and salvage was instead “demandable on general principles,” the admiralty court judgment may be considered “substantially correct.” Both British and American admiralty courts, “in one or two instances, have considered these general principles, as applicable to the cases of a recapture, of a neutral vessel from a belligerent power.” “I know of no principle by which the U. S. are bound to compensate for the injuries complained of. The law is open, & the individuals amenable, so far as they have been wrong doers. On this ground, the case, in my opinion, hastily formed, places itself.”
 

   
   RC (DNA: RG 59, LOAG). 2 pp. Docketed by Wagner. Printed in House Documents, 26th Cong., 2d sess., 6:78.



   
   See Blicherolsen to JM, 9 Feb. 1803.


